DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1, 3-4, 6-16 and 18-20 are allowed and claims 2, 5, and 17 have been cancelled based on the Examiner’s amendment below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
“regulating means” (claim 1, line 23 and claim 14, line 13)

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a gas source that supplies a gas” (claim 1, line 3) and “radiant source” (claim 8, line 2 and claim 20, line 2). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Allison Krepel on 1/13/2022. 

The application has been amended as follows:

In claim 1, line 4, the limitation “nitric” has been changed to --nitrogen--.

In claim 1, line 12, the limitation “probe(s) configured” has been changed to --probe(s) is configured to be inserted through an opening of a wall of the             
                
                    
                        N
                        O
                    
                    
                        2
                    
                
            
        -to-            
                N
                O
            
         reactor             
                
                    
                        N
                        O
                    
                    
                        2
                    
                
            
        -to-            
                N
                O
            
         reactor cartridge and is configured--

In claim 1, line 14, the limitation “are selected from one” has been changed to --are selected from a group consisting of one--.

In claim 3, line 1, the limitation “claim 2,” has been changed to --claim 1,--.

In claim 6, line 1, the limitation “claim 5,” has been changed to --claim 1,--. 

In claim 11, line 2, the limitation “the presence” has been changed to --a presence--. 

In claim 13, line 1, the limitation “claim 6,” has been changed to --claim 12,--. 

In claim 14, line 1, the limitation “nitric dioxide” has been changed to --nitrogen dioxide--. 

In claim 14, line 6, the limitation “cartridge and” has been changed to --cartridge, wherein the one or more probe(s) is configured to be inserted through an opening of a wall of the             
                
                    
                        N
                        O
                    
                    
                        2
                    
                
            
        -to-            
                N
                O
            
         reactor cartridge and into the internal volume of the             
                
                    
                        N
                        O
                    
                    
                        2
                    
                
            
        -to-            
                N
                O
            
         reactor cartridge and--.



In claim 16, line 1, the limitation “The system” has been changed to --The method--. 

In claim 16, line 2, the limitation “the gas sample” has been changed to --a gas sample of the gas samples--. 

In claim 18, line 1, the limitation “claim 17,” has been changed to --claim 14,--. 

Claims 2, 5, and 17 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Rounbehler (2013/0037023), Montgomery (2007/0062527), and Pujol (2013/0081626) do not specifically disclose the claimed apparatus and method as presented in the claims 1, 3-4, 6-16 and 18-20. Rounbehler discloses a system for safely delivering a supply of nitric oxide (NO) to a recipient (system shown in figs. 1-15, paragraphs 0010-0012), comprising: a gas source that supplies a gas (620/820, nitrogen dioxide source, fig. 6, paragraph 0039), wherein the gas supplied by the gas source is nitric dioxide (                        
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) (see paragraph 0039); a gas conduit connected to and in fluid communication with the gas source (conduit 625a, fig. 6); a                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    -to-NO reactor cartridge (640, fig. 6, paragraph 0040) connected to and in fluid communication                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    -to-NO reactor cartridge (see fig. 6), wherein the                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                     to NO reactor cartridge comprises a consumable conversion media (paragraph 0011, Rounbehler discloses that the surface-active material coated with an aqueous solution of antioxidant as a simple and effective mechanism for making the conversion, wherein the aqueous solution includes ascorbic acid); one or more sensor probe(s) configured to monitor the functioning of the                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    -to-NO reactor cartridge operatively associated with the                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    -to-NO reactor cartridge (paragraph 0041, Rounbehler discloses that a detector 670 can be used to detect the presence of any                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                     in the air flow 667a and would provide an indication a failure of the cartridge 640, furthermore, the drawing discloses that the sensor is a nitric oxide and a carbon dioxide detector, and further discloses in paragraphs 0033 and 0081, that the sensor probe can detect both the concentration of NO and                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    ); a delivery conduit (625b, fig. 6, as shown the conduit 625b is connected to an outlet of the reactor cartridge) connected to and in fluid communication with an outlet end of the                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    -to-NO reactor cartridge, wherein the delivery conduit is operable to allow NO gas from the                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    -to-NO reactor cartridge to flow to a recipient (paragraph 0040); a computer in electronic communication with the one or more sensor probe(s) (sensor probe as disclosed above) over a communication path (paragraphs 0026, 0039-0043, Rounbehler discloses the use of a flow controller and a                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                     detector, and concentration of NO is controlled, therefore, there is a controller, wherein the controller is a computer, since it has to calculate different inputs and provide an output), wherein the computer is configured to receive electronic signals from the one or more sensor probe(s) (sensor probe as disclosed above) and calculate a performance value                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                     level, therefore, it is inherent that the computer/controller must receive an electronic signal from the detector, and calculate a level of                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                     in order to know that the                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                     level have exceeded a predetermined level/threshold, in order to deem the cartridge as failing, furthermore, in paragraph 0033, Rounbehler discloses that the level of NO can be monitored in order to send a warning if it is below or above a threshold range, it is obvious that NO level can be an indication that the cartridge is failing); and a regulating means (paragraph 0024, Rounbehler discloses that the NO gas mixture maybe be delivered to a patient for inhalation therapy using a ventilator, ventilator are known to control the flow of breathable gas, furthermore, Rounbehler discloses a valve (821) for shutting off the                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    ). 
Montgomery teaches a system for safely delivering supply of NO to a recipient (system shown in fig. 4) having a regulating means (shut off valve 26) is electrical communication with a computer (paragraphs 0059 and 0084, Montgomery discloses a shut off valve 26 in communication with a CPU 40, for automatic shut off of the pharmaceutical gas in case the level exceeded a predetermined threshold).
Pujol teaches a system (100, fig. 1) for delivering a supply of nitric oxide to a recipient (paragraph 0022, Pujol discloses that gaseous form of nitric oxide can be delivered with the breathable gas), comprising a humidifier (see paragraph 0029), and sensor probe configured to detect the humidity of incoming and outgoing gases (see paragraph 0029, Pujol discloses that the system comprise a humidifier and humidifier sensor for measuring, monitoring, and analyzing the flow of gas to or from the patient).
                        
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    -to-                        
                            N
                            O
                        
                     and into the internal volume of the                         
                            
                                
                                    N
                                    O
                                
                                
                                    2
                                
                            
                        
                    -to-                        
                            N
                            O
                        
                     reactor cartridge, wherein the electronic signals from the one or more sensor probe(s) is the being used to calculate a performance value  that is used to control a regulating means. 
Therefore, claims 1, 3-4, 6-16 and 18-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fine (2012/0093948) is cited to show a nitric oxide treatment device comprising a cartridge configured to convert nitrogen dioxide into nitric oxide. 
DiLeo (2007/0243113) is cited to show a sensor located within a cartridge. 

Zapol (2010/0051025) is cited to show a gas source that supplies a gas having a flow meter. 
Fine (2010/0043789) is cited to show a system for delivering a supply of NO to a recipient. 
Lugtigheid (6,158,434) is cited to show a ventilator system with nitric oxide comprising a source of gas and a plurality of means of monitoring the gas. 
Fine (2014/0127081) is cited to show a nitric oxide system having a cartridge. 
Rounbehler (2006/0180147) is cited to show a conversion of nitrogen dioxide to nitric oxide system having a plurality of cartridge. 
Bathe (2012/0240927) is cited to show a nitric oxide system having a plurality of sensors for measuring gas concentrations. 
Fine (2009/0314289) is cited to show a nitric oxide system having a cartridge, a plurality of sensor and a gas source. 
Fine (2011/0220103) is cited to show a nitric oxide system having a cartridge. 
Fine (2011/0240019) is cited to show a nitric oxide system using liquid nitrogen dioxide. 
Fine (2010/0043788) is cited to show a nitric oxide system having a cartridge. 
Fine (8,173,072) is cited to show a nitric oxide system having a plurality of cartridges for converting nitrogen dioxide into nitric oxide. 
Montgomery (2007/0190184) is cited to show an apparatus for generating nitric oxide for medical use. 

Krebs (6,962,154) is cited to show a nitric oxide system having a plurality of gas meters. 
Bedini (2009/0241947) is cited to show an apparatus for delivery of nitric oxide having a computer controlled valve. 
Fine (7,947,227) is cited to show a nitric oxide system having a plurality of sensors and cartridges. 
Wood (8,652,064) is cited to show a sampling circuit for measuring analytes. 
Stenzler (7,955,294) is cited to show an intermittent dosing of nitric oxide gas having a computer controlled valve. 
Tolmie (2013/0192595) is cited to show an apparatus and method for monitoring nitric oxide delivery.
Miller (2013/0022691) is cited to show a nitric oxide generation apparatus. 
Miller (2015/0328430) is cited to show a nitric oxide generation apparatus. 
Miller (2014/0216452) is cited to show a nitric oxide reactor and distributor apparatus. 
Miller (2010/0018526) is cited to show a nitric oxide reactor and distributor apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785